Citation Nr: 1632204	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-31 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to residuals of a right femur stress fracture.  

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to residuals of a right femur stress fracture.  

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to residuals of a right femur stress fracture.  

4.  Entitlement to service connection for a low back disorder, to include as secondary to residuals of a right femur stress fracture.  

5.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to residuals of a right femur stress fracture.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2001 to January 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits on appeal.

In July 2015 the Veteran appeared and testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is unable to participate in a decision in this matter.  A transcript of the hearing is associated with the claims file.  In February 2016, the Veteran was informed that the VLJ was unavailable and was offered another hearing if she so wished.  The letter also noted that if VA did not hear from the Veteran within 30 days of the letter, the Board would assume that she wished to proceed without another hearing.  To date, the Veteran has not requested another hearing.  As such, the Board will proceed in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claims for a right knee disorder, bilateral hip disorder, bilateral ankle disorder, bilateral foot disorder, and low back disorder.

In March 2011, the Veteran was afforded a VA joints examination.  X-ray of the spine showed questionable disc narrowing at L4-5.  X-rays of the bilateral hips, bilateral ankles, and bilateral feet were unremarkable.  The examiner was unable to find the Veteran had a diagnosable condition of the hips, feet, ankle, and spine.  The examiner opined that it was less likely than not that the Veteran had any diagnosable disorders of the bilateral hips, feet, ankles, and spine caused by the in-service stress fracture of the right femur.  The examiner noted that the Veteran only had pain in the hips, feet, ankles, and spine.  

In June 2011, the Veteran was afforded a VA examination of the right knee.  X-rays of the right knee were normal.  The examiner diagnosed anserine bursitis of the right knee.  The examiner opined that in:

the absence of significant gait or weight bearing abnormalities due to stress fracture (not documented), residual stress fracture symptoms would be expected to be similar to initial pain presentation and would not affect joint function.

The vast majority of current R knee symptoms seem to be anserine bursitis, most common among overweight middle aged females.  Anserine bursitis is not related to 2001 femur stress fracture.

By my measurement veteran has 2 cm leg length discrepancy.  This can cause various back and lower extremity pain complaints.  Leg length discrepancy is not related to stress fracture of femur.

Although the examiner opined that the Veteran's right knee bursitis was not related to her service-connected residuals of a right femur stress fracture, he did not opine as to whether the right knee bursitis was aggravated (chronically worsened) by the stress fracture residuals of the right femur.  

In August 2015 and September 2015 private treatment records, the medical professional opined that the Veteran's bilateral hip and bilateral knee complaints were related to her residuals of a stress fracture of the right femur.  The treatment included workup for sacroiliitis and right medial meniscus derangement.  This examiner, however, did not include a rationale for his opinion.  As such, the opinion is inadequate for purposes of deciding entitlement to service connection benefits.  

Despite the March 2011 examiner's opinion that the Veteran did not have diagnosable disorders of the feet, ankles, and lumbar spine, medical records show that the Veteran has disc narrowing in the lumbar spine and that she uses inserts to treat her bilateral foot and ankle complaints (history of plantar fasciitis and tibialis tendinitis in October 2008).  Additionally, a February 2016 private treatment record shows a diagnosis of chondromalacia patellae of the right knee.  

The Board finds that the medical evidence is inadequate and a new VA examination is necessary to determine whether the Veteran has any current disorder of the bilateral hips, bilateral feet, bilateral ankle, right knee, and spine that was caused or aggravated by her service-connected residuals of a right femur fracture. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for her (a) right knee, (b) bilateral hips, (c) bilateral feet, (d) bilateral ankles, and (e) lumbar spine.  Following a complete review of the electronic claims file, interview of the Veteran, and physical examination (with any indicated diagnostic testing), the examining professional is requested to provide opinion as to the following: 
a. whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee, bilateral hip, bilateral feet, bilateral ankles, and lumbar spine disorder was incurred in or is otherwise related to service;

b. whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee, bilateral hip, bilateral feet, bilateral ankles, and lumbar spine disorder was caused by her service-connected residuals of a stress fracture of in the right femur. 

c. whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee, bilateral hip, bilateral feet, bilateral ankles, and lumbar spine disorder was aggravated (i.e., permanently worsened beyond its natural progression) by her service-connected residuals of a stress fracture of in the right femur.  

The examiner is asked to specifically address the service treatment records showing complaints of bilateral hip and right knee pain, and bilateral foot and ankle stress symptoms during service.  The examiner is also asked to address the significance, if any, of the Veteran's continuous use of bilateral foot orthotics and her post-service notations of plantar fasciitis.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2.  Thereafter, readjudicate the Veteran's claims.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.  The Veteran and her representative should be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




